DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on May 10, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 4, 9 and 12.  
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 7, 8 and 12-14 in the reply filed on May 10, 2022 is acknowledged.  The traversal is on the ground(s) that all the groups are drawn to product claims that direct to a low refractive layer.  This is not found persuasive because claim has the format of product by process that recites a specific method for measuring color coordinates.  Although the color coordinates may be a property of the low refractive layer, yet the values of the color coordinates are not a result of specific structure of the low refractive layer but a result of specific measuring method of the color coordinates.  This means the claimed color coordinate values are not drawn to the low refractive layer itself but drawn to the specific measuring method.  Since the applicant elected the invention group drawn to the low refractive layer, it is therefore distinct from the method for determining the color coordinate values.  Unless the applicant agrees that the claimed color coordinate values are inherent properties of the low refractive layer.   
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-6, and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 10, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to teach how could a low refractive layer without any specific structure is capable of exhibiting a minimum reflectance or an average reflectance.  It is known in the art reflectance of a layer is specifically determined by layer thickness and refractive index, without these essential criterions it is impossible to determine the reflectance of a layer.  

Claims 1, 7 and 8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 8 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The expression “-O-CF2CF2-O-CF3” recited in the amended claim 1 is confusing and indefinite.  It is not clear if this phrase is referred to chemical formula “-O-CF2CF2-O-CF3” or not?  For the purpose of examination, this phrase is being interpreted as the chemical formula, yet proper correction and clarification are required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the US patent application by Radice et al (US 2016/0053101 A1).
Radice et al teaches a dielectric layer of low refractive index (please see paragraph [0011],  [0018] and [0031]), wherein the dielectric layer is comprised of fluorinated polymer containing the fluorine-based compound containing “-OCF2CF2OCF3”, (please see paragraph [0047]).   
Radice et al does not teach explicitly that the low refractive layer has b* values in a L*a*b* coordinate system satisfies the claimed relationship.  However since the specification and claims fail to provide any specific structure concerning the low refractive layer to contribute to the b* values, these values are considered to be inherit properties of the low refractive layer containing the specific fluorine-based compound containing “-OCF2CF2OCF3”.  
This reference therefore anticipated the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7 and 8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Radice et al (US 2016/0053101 A1) in view of the US patent application publication by Yoneyama et al (US 2008/0088925 A1).
Radice et al teaches a dielectric layer of low refractive index (please see paragraph [0011],  [0018] and [0031]), wherein the dielectric layer is comprised of fluorinated polymer containing the fluorine-based compound containing “-OCF2CF2OCF3”, (please see paragraph [0047]).   
Radice et al does not teach explicitly that the low refractive layer has b* values in a L*a*b* coordinate system satisfies the claimed relationship.  This reference further does not teach explicitly that the b* values are measured by the method steps claimed.  However since the specification and claims fail to provide any specific structure concerning the low refractive layer to contribute to the b* values, these values are considered to be inherit properties of the low refractive layer containing the specific fluorine-based compound containing “-OCF2CF2OCF3”.  
Furthermore, the method concerning the measuring of the color coordinate values are considered to be product-by-process limitations that does not distinct the final product from the prior art, (please see MPEP 2173.05(p)).  Also Yoneyama et al in the same field of endeavor teaches a low refractive layer, (please see paragraph [0011]) that may be subjected to an alkali saponification treatment (please see paragraphs [0310] to [0323]) such that the chromaticity change (E) is determined to be less than 0.45. It is known in the art that the chromaticity change is defined by:
E = [(L)’ + (a)’ + (b)*], wherein L, a, and b are respectively referred to the change in values of the color coordinate (L*a*b*). Since E is the sum of the three positive terms, and is less than 0.45, this means the absolute value of the change in value b* or b, has to be less than 0.45 and therefore less than 0.5.  This means that the low refractive index layer may be measured by art well known method to have the claimed value as inherit properties of the low refractive index layer comprising the fluorine-based compound containing “-OCF2CF2OCF3”. 
With regard to 7,  the specification and claims fail to teach how could the refractive layer has minimum reflectance.  This claim can only be examined in the broadest interpretation.  
Yoneyama et al further teaches the low refractive index layer may have certain thickness and refractive index, (please see paragraphs [0162] and [0163]) to function as an antireflective film that has a low reflectance, which is less than 2.05%, in the wavelength ranges of 380 nm to 780.  It does not teach explicitly that the low refractive index layer exhibits a minimum reflectance in the wavelength range of about 480 nm to 680 nm.  But the reflectance is determined by the optical thickness of the low refractive layer, it is within general level of skill in the art to select the low refractive layer has the refractive index and layer thickness to achieve the completely interference destruction for the light having wavelength in the range of 480 nm to 680 nm that are reflected by the interfaces of the low refractive layer to achieve the minimum reflectance in the wavelength range for the benefit of allowing the antireflective film with the low refractive layer to be suitable for certain application requirements.
With regard to claim 8, the specification and the claim fail to how could the low refractive index layer has an average reflectance rage of 380 nm to 780 nm is from 0.9 to 2.5%.  This claim can only be examined in the broadest interpretation.  
Yoneyama et al teaches that the antireflective film with the low refractive layer has an average reflectance for the light in the wavelength range of 380 nm to 780 nm (please see paragraph [0327]) that is less than 2.05%, which includes the range of 0.9 to 2.5%, (please see Table 1 and Table 3).  

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radice et al and Yoneyama et al as applied to claim 1 above, and further in view of the US patent application publication by Fukushige et al (US 2007/0212498 A1).
The low refractive index layer taught by Radice et al in combination with the teachings of Yoneyama et al as applied to claim 1 above has met all the limitations of the claims.  
With regard to claim 12, Yoneyama et al further teaches that the low refractive layer is constituted with a hard coat layer to form an antireflective layer, (please see paragraph [0167]).   It however does not teach explicitly that the hard coat layer is formed on one surface of the low refractive layer.  Fukushige et al in the same field of endeavor teaches an antireflective film having a hard coat (2, Figure 1) that is formed on a surface of low refractive layer. With regard to claims 13 and 14, Fukushige et al further teaches that the hard coat layer comprises binder resin containing photocurable resin and organic or inorganic fine particles dispersed in the binder resin wherein the organic or inorganic fine particles has a particle diameter of 1 to 10 um, (please see paragraphs [0170], [0131] to [0139]).  It would then have been obvious to one skilled in the art to apply the teachings of Fukushige et al to modify the antireflective film of Yoneyama et al to make the hard coat layer be formed on the surface of the low refractive index layer and to have fine particles with the claimed particle diameter for the benefit of making the hard coat layer to also serve as antiglare hard coat layer to reduce the number of the layers in the antireflective film structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872